Title: From Alexander Hamilton to Jonathan Dayton, 6 August 1798
From: Hamilton, Alexander
To: Dayton, Jonathan



New York August 6th. 1798
My dear Sir.

I received at Philadelphia your letter of the 27th of July the answer to which has been delayed by excessive occupation. You know, I trust, sufficiently my sentiments of you, not to need being told how much pleasure your appointment gave me, and how highly I value the confidence you express in me.
It will probably be unexpected to you to be told that I am not yet in the exercise of the functions of my Military office and that my participation in the preliminary arrangements is only occasional and very limited. Such however is the course of the Plan which has been adopted by the Executive.
But I have notwithstanding had conversations with the Secretary at War on the points you mention, and to the extent of my opportunity have endeavored to promote a right direction. You no doubt have before this received a letter from the Secretary on the Subject of proper Characters for Officers. It seemed to be determined in his mind to appoint Coll. Aaron Ogden to the command of a Regiment. Every body must consider him as a great acquisition in this Station. The part of your letter which respects him, announcing the certainty of his acceptance, was particularly grateful to me. Inclosed you will receive the Instructions for the Recruiting Service which were previously prepared by the Secretary at War. I made such remarks upon them as hastily occurred. Examine them carefully and Suggest to me whatever amendments or additions may present themselves to you. You will oblige me by free communication at all times.
Yours truly I remain   Your friend & obedt Servant

A Hamilton
Brigadier General DaytonE Town

